DETAILED ACTION
This office action is in response to applicant’s filing dated January 8, 2021.

	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claim(s) 9, 11, 12, 16-18, 27, 29, 30, 34-38, 40, 41, and 47-49 is/are pending in the instant application.  Acknowledgement is made of Applicant's amendments filed January 8, 2021.  Acknowledgement is made of Applicant's cancelation of claim(s) 1-8, 10, 13-15, 19-26, 28, 31-33, 39, and 42-46. 

Election/Restrictions
Applicant’s election without traverse of Group II, a method of treating multiple myeloma in a subject in need thereof comprising administering to the subject a therapeutically effective amount of a pharmaceutical combination comprising a histone deacetylase 6 (HDAC6) specific inhibitor or a pharmaceutically acceptable salt thereof and an immunomodulatory drug (IMiD) or a pharmaceutically acceptable salt thereof wherein the HDAC6 inhibitor is a compound of formula (I) in the reply filed on January 8, 2021 is acknowledged.
s 9, 11, 12, and 16-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on January 8, 2021.
Applicant’s election without traverse of: 

    PNG
    media_image1.png
    144
    374
    media_image1.png
    Greyscale

as the elected HDAC6 specific inhibitor species, hereinafter referred to as Compound B; 

    PNG
    media_image2.png
    130
    210
    media_image2.png
    Greyscale

as the elected IMiD species, hereinafter referred to as Pomalidomide; and dexamethasone as the elected additional agent species in the reply filed on January 8, 2021 is acknowledged.
Claims 29 and 35 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on January 8, 2021.
Claims 27, 30, 34, 36-38, 40, 41, and 47-49 are presently under examination as they relate to the elected species:
Compound B

    PNG
    media_image1.png
    144
    374
    media_image1.png
    Greyscale

Pomalidomide

    PNG
    media_image2.png
    130
    210
    media_image2.png
    Greyscale

and dexamethasone.

Priority
The present application is a continuation application of US Application No. 14/508,072, which claims benefit of US Provisional Application No 61/889,640 filed on October 11, 2013 and US Provisional Application No 61/911,089 filed on December 3, 2013.  The effective filing date of the instant application is October 11, 2013.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on January 8, 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Drawings
Acknowledgement is made of Applicant's drawings filed on November 15, 2019.  These drawings are accepted.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 27, 30, 34, 36, 38, 40, 41, and 49 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Raje et al (WO 2013/013113 A2, published January 24, 2013, cited in the IDS filed January 8, 2021).
Regarding claims 27, 30, 34, and 36, Raje teaches a method of treating osteolytic bone lesions associated with multiple myeloma (MM) in a subject in need thereof, comprising administering to the subject a therapeutically effective amount of Compound C (page 62, lines 11-13).  Raje teaches Compound C used in the methods provided is 2-((2-chlorophenyl)(phenyl)amino)-N-(7-(hydroxyamino)-7-oxoheptyl)pyrimidine-5-carboxamide 

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

 Raje further teaches a method of treating a bone disorder associated with abnormally high bone catabolism in a subject, the method comprising administering to the subject a therapeutically effective amount of a reverse amide compound of formula I (claim 2), wherein the bone disorder is a primary tumor cell involvement in multiple myeloma (MM) and the method further comprises administering Pomalidomide (claim 13).  

The prior art is silent regarding “treating multiple myeloma”.  However: “treating multiple myeloma” will inevitably flow from the teachings of Raje, since the same composition (Compound B and Pomalidomide) is being administered to the same subjects (patients suffering from osteolytic bone lesions associated with multiple myeloma, which are a subset of patients suffering from MM). In other words, products of identical composition cannot exert mutually exclusive properties when administered under the same circumstances.  
In other words, even though the prior art is silent regarding “treating multiple myeloma”, by practicing the method of Raje: “the administration a composition comprising compound B and Pomalidomide to a patient suffering from osteolytic bone lesions associated with multiple myeloma ", one will also be “treating multiple myeloma”, even though the prior art was not aware of it.
Apparently, Applicant has discovered a new property or advantage ("treating multiple myeloma”) of the method disclosed by Raje (“the administration a composition comprising compound B and Pomalidomide to a patient suffering from osteolytic bone lesions associated with multiple myeloma ").
 MPEP 2112 I states: “[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).”

With regard to claims 38, 40, and 41, Raje teaches the additional agents can be administered in separate or the same dose form (page 66, lines 23-25).  With regard to claim 40, separate dosage forms reads on administering the HDAC inhibitor and the immunomodulatory drug at different times.  With regard to claim 41, Raje teaches the additional agents can be administered substantially concurrently (page 66, lines 23-25).  

Regarding claim 49, Raje teaches pharmaceutical compositions are typically formulated to be compatible with their intended route of administration; including oral (page 62, line 29-page 63, line 1); oral compositions generally include an inert diluent or an edible carrier; for the 
Thus, Raje anticipates the method of claims 27, 30, 34, 36, 38, 40, 41, and 49.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raje et al (WO 2013/013113 A2, published January 24, 2013, cited in the IDS filed January 8, 2021) in view of Zeldis (US 2008/0317708 A2, cited in the IDS filed January 8, 2021).
Raje teaches all the limitations of claim 37 (see above 102 rejection), except wherein the subject was previously refractory to an immunomodulatory drug.
However, Zeldis teaches a method of treating multiple myeloma comprising administering to patient having multiple myeloma 4-(amino)-2-(2,6-dioxo(3-piperidyl))-isoindoline-1,3-dione of formula: 
 	
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale


Zeldis teaches a method of treating multiple myeloma comprising administering pomalidomide (claim 22), wherein the multiple myeloma is relapsed, refractory, or resistant to conventional therapy (claim 34).  At the time of the invention, it would have been prima facie obvious to one of ordinary skill in the art to utilize the combination of Compound B and pomalidomide to treat multiple myeloma as suggested by Raje to a subject wherein multiple myeloma is refractory/relapsed to an immunomodulatory drug based on the teachings of Zeldis that pomalidomide is useful for the treatment of multiple myeloma which is relapsed, refractory, or resistant to conventional therapy, resulting in the practice of the method of claim 37 with a reasonable expectation of success.


Claims 47 and 48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raje et al (WO 2013/013113 A2, published January 24, 2013, cited in the IDS filed January 8, 2021) in view of Van Duzer et al (WO 2011/091213 A2, cited in the IDS filed January 8, 2021).
Raje teaches all the limitations of claim 47 and 48 (see above 102 rejection), except wherein the combination further comprises an anti-inflammatory agent, dexamethasone.  
However, Van Duzer teaches a method of treating a subject suffering from multiple myeloma comprising administering to a subject in need thereof a therapeutically effective 
Thus, it would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to combine the teachings of the references so as to produce a combination comprising Compound B and pomalidomide as taught by Raje to further comprise a steroidal anti-inflammatory agent, dexamethasone as taught by Van Duzer.  One would have been motivated to do so because of each pomalidomide and dexamethasone have been individually taught in the prior art to be suitable in combination with an HDAC6 inhibitor, including Compound B for treating multiple myeloma.  Moreover, the instant situation is amenable to the type of analysis set forth in In re Kerkhoven, 205 USPQ 1069 (CCPA 1980) wherein the court held that it is prima facie obvious to combine two agents each of which is taught by the prior art to be useful for the very same purpose.  The idea of combining them flows logically from having been individually taught in the prior art.  Applying the same logic to the instant claims, one of ordinary skill in the art would have been imbued with at least a reasonable expectation of success that by combining the Compound B and pomalidomide with dexamethasone, one would have achieved a composition for treating multiple myeloma.
  Taken together, all this would result in the practice of the method of claims 47 and 48 with a reasonable expectation of success.
 
Conclusion
Claims 27, 30, 36-38, 40, 41, and 47-49 are rejected.
No claim is allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYNA B RODRIGUEZ whose telephone number is (571)272-7088.  The examiner can normally be reached on 8am-5:00pm, Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Rayna Rodriguez/             Examiner, Art Unit 1628